DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Summary
The 103 rejections from the Office Action mailed January 04, 2021 are overcome by argument.
Claims 1-4, 11-13, and 18-19 remain pending in the application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Hanazaki (US 2017/0263979) in view of Furutsuki et al (“Electrochromism of LixFePO4 Induced by Intervalence Charge Transfer Transition”, The Journal of Physical Chemistry, June 2012). Hereinafter referred to as Hanazaki and Furutsuki, respectively.
Regarding claim 1, Hanazaki discloses a positive electrode (“positive electrode sheet 30” [0035]) comprising:
a positive electrode current collector (“positive electrode current collector foil 32” [0035]); and
a positive electrode active material layer disposed on the positive electrode current collector (“positive electrode active material layer 34” [0035]) and including:

	a conductive auxiliary agent (“conductive material” [0035]); and
	a binder (“binder” [0035]).
Hanazaki does not disclose a surface of the positive electrode active material layer having a reflectance Rc in a range of 2.0 ≤ Rc ≤ 12.0% at a wavelength of 550 nm.
	However, Furutsuki discloses a positive electrode active material (“LixFePO4, which is recognized as a promising cathode material for large-scale lithium-ion batteries” Abstract), and  that the positive electrode active material is capable of having a reflectance Rc in a range of 2.0 ≤ Rc ≤ 12.0% at a wavelength of 550 nm (Fig. 3, which shows Kubelka-Munk (KM) functions for different LixFePO4 samples [pg. 15261 – Section 3.1.2], which is dependent on reflectance R [pg. 15262 – Section 3.1.3]. The function measurements observed at 550 nm for all samples correspond to a reflectance range of approximately 2-5%). Furutsuki teaches that this range of reflectance indicates a mixed-valence state between 2+ and 3+ charged protons which leads to intervalence charge transfer (IVCT Introduction – 2nd paragraph) transition (pg. 15262 – bottom of Section 3.1.3). Furutsuki teaches that IVCT increases the efficiency of one-electron redox centers and improves the energy density of the positive electrode active material (pg. 15259 Introduction – 2nd paragraph).
	Therefore, it would have been obvious for a person having ordinary skill in the art to modify the positive electrode active material of Hanazaki in view of Furutsuki by designing the positive electrode active material layer to have a reflectance Rc range of 2.0 ≤ Rc
Regarding claim 2, Modified Hanazaki discloses all of the limitations for the positive electrode according as set forth in claim 1 above, and wherein
the positive electrode active material contains a compound expressed by LixNiyM1-yOz as a main component where x, y, and z satisfy 0 ‹ x ≤ 1.1, 0 ≤ y ≤ 0.5, and 1.9 ≤ z ≤ 2.1, and M includes at least one kind selected from Co, Mn, Al, Fe, and Mg (“LiNi1/3Co1/3Mn1/3O2” Hanazaki [0059]); and
	the surface of the positive electrode active material layer has a reflectance Rc1 in a range of 8.0 ≤ Rc1 ≤ 12.0% at a wavelength of 550 nm (Furutsuki Fig. 3 discloses the reflectance range of approximately 2-5% and where the darker samples exhibited higher reflectances. Additionally, Furutsuki pg. 15262 – last sentences of Section 3.1.3 discloses that “the color change is reversible upon lithium insertion/extraction…” and that reflectance is therefore dependent on sample color and the composition or concentration of lithium in the active material. Moreover, a reflectance range of 8.0 ≤ Rc1 ≤ 12.0% at a wavelength of 550 nm is achievable by varying the lithium composition in the positive electrode active material layer.)

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hanazaki (US 2017/0263979) in view of Furutsuki et al (“Electrochromism of LixFePO4 Induced by Intervalence Charge Transfer Transition”, The Journal of Physical Chemistry, June 2012) as applied to claim 2 above, and further in view of Takahata (US 2015/0030931).
Regarding claim 3, Modified Hanazaki discloses all of the limitations for the positive electrode as set forth in claim 2 above, but does not disclose of the positive electrode that the positive electrode active material layer has a density dc1 in a range of 3.1 ≤ dc1 ≤ 4.1 g/cm3.
3 or more and 4.5 g/cm3 or less (Hanazaki [0039]). Hanazaki therefore discloses a range that encompasses the narrower claimed range. According to MPEP 2144.05 Section I, third paragraph, “a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” 
Therefore, it would have been obvious for a person of ordinary skill in the art to select a range of density for the positive electrode active material layer to be within that of the range disclosed in Modified Hanazaki in order to obtain a similar positive electrode with a reasonable expectation of success.
Regarding claim 4, Modified Hanazaki discloses all of the limitations set forth in claim 2 above, as well as a positive electrode active material of LiNi1/3Co1/3Mn1/3O2 that was applied to the positive electrode current collector, and was then dried, pressed, and maintained at a measured, desired density (Hanazaki [0059]). Modified Hanazaki does not disclose that the positive electrode active material layer has a supporting quantity Lc1 per unit area in a range of 13.0 ≤ Lc1 ≤ 25.0 mg/cm2.
Takahata discloses a production method of a positive electrode (“positive electrode sheet” [0129], “30” Fig. 3) that includes a positive electrode current collector ([0130], “32” Fig. 3), and a positive electrode active material layer ([0130], “34” Fig. 3). Takahata teaches a pressure extension step of the production method that controls the state of compression of the electrode active material to obtain a desired density ([0115]). In one example, LiNi1/3Co1/3Mn1/3O2 was used as the positive electrode active material in which the supporting quantity per unit area was 15 mg/cm2 (“area weight” [0217]). Takahata teaches that the 
Therefore, it would have been obvious for a person of ordinary skill in the art to add a measurement for supporting quantity per unit area of the positive electrode active material layer to Modified Hanazaki in order to obtain a pressing step that is focused on achieving a desired thickness when desired density and supporting quantity per unit area is known.

Claims 11-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanazaki (US 2017/0263979) in view of Furutsuki et al (“Electrochromism of LixFePO4 Induced by Intervalence Charge Transfer Transition”, The Journal of Physical Chemistry, June 2012) as applied to claim 1 above, and further in view of Umeyama (JP 2017068915). 
Regarding claim 11, Modified Hanazaki discloses a lithium ion secondary battery (“10” Hanazaki Fig. 1 and [0026]) comprising the positive electrode according to claim 1, as set forth in the limitations for claim 1 above; and
A negative electrode (“50” Hanazaki Fig. 3 and “negative electrode sheet” Hanazaki [0040]) including a negative electrode current collector (“52” Hanazaki Fig. 3 and [0040]) and
A negative electrode active material layer (“54” Hanazaki Fig. 3 and [0040]) that is provided on the negative electrode current collector (Hanazaki Fig. 3);
A separator (“70” Hanazaki Fig. 3 and [0044]); and
A nonaqueous electrolyte solution (“nonaqueous electrolytic solution” Hanazaki [0026]).
a in a range of 7.5 ≤ Ra ≤ 16.0% at a wavelength of 550 nm.
However, Umeyama discloses a lithium ion secondary battery (“1000” Fig. 2) comprising of a negative electrode (“100” Fig. 2, [0010]), which is made up of a negative electrode current collector and a negative electrode active material ([0041]). The lithium ion secondary battery is further comprised of a separator (“300” Fig. 2), and a nonaqueous electrolyte solution (“electrolytic solution” [0050]). Umeyama teaches a surface of the negative electrode active material layer having an 85-degree specular glossiness range of more than 3.0% and less than 16% ([0061], Table 1), being analogous to the instant reflectance Ra range. Therefore, the claimed range of Ra of the instant lie inside that of the 85-degree specular glossiness range disclosed by Umeyama. MPEP 2144.05 Section I, first paragraph, states that in the case where the claimed ranges lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. 
Moreover, Umeyama teaches a suppression of performance deterioration when a high rate cycling battery constructed of the negative electrode active material has an 85-degree specular glossiness range of more than 3.0% and less than 16% ([0062]). 
Therefore, it would have been obvious for a person of ordinary skill in the art to modify Modified Hanazaki in view of Umeyama by selecting a range of reflectance or spectral glossiness for the negative electrode active material of more than 3.0% and less than 16% in order to achieve a lithium ion secondary battery of suppressed performance deterioration with a reasonable expectation of success.
Regarding claim 12, Modified Hanazaki discloses the lithium ion secondary battery comprises the positive electrode according to claim 2, as set forth above; and

A negative electrode active material layer (“54” Hanazaki Fig. 3 and [0040]) that is provided on the negative electrode current collector (Hanazaki Fig. 3);
A separator (“70” Hanazaki Fig. 3 and [0044]); and
A nonaqueous electrolyte solution (“nonaqueous electrolytic solution” Hanazaki [0026]).
Modified Hanazaki does not disclose a surface of the negative electrode active material layer having a reflectance Ra in a range of 7.5 ≤ Ra ≤ 16.0% at a wavelength of 550 nm.
However, Umeyama discloses a lithium ion secondary battery (“1000” Fig. 2) comprising of a negative electrode (“100” Fig. 2, [0010]), which is made up of a negative electrode current collector and a negative electrode active material ([0041]). The lithium ion secondary battery is further comprised of a separator (“300” Fig. 2), and a nonaqueous electrolyte solution (“electrolytic solution” [0050]). Umeyama teaches a surface of the negative electrode active material layer having an 85-degree specular glossiness range of more than 3.0% and less than 16% ([0061], Table 1), being analogous to the instant reflectance Ra range. Therefore, the claimed range of Ra of the instant lie inside that of the 85-degree specular glossiness range disclosed by Umeyama. MPEP 2144.05 Section I, first paragraph, states that in the case where the claimed ranges lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. 

Therefore, it would have been obvious for a person of ordinary skill in the art to modify Hanazaki in view of Umeyama by selecting a range of reflectance or spectral glossiness for the negative electrode active material of more than 3.0% and less than 16% in order to achieve a lithium ion secondary battery of suppressed performance deterioration with a reasonable expectation of success.
Regarding claim 13, Modified Hanazaki discloses the lithium ion secondary battery with the negative electrode of a reflectance Ra within the range (Umeyama [0061], Table 1) set forth in claim 12 above, as well as a positive electrode (“positive electrode sheet 30” Hanazaki [0035]) comprising:
a positive electrode current collector (“positive electrode current collector foil 32” Hanazaki [0035]); and
a positive electrode active material layer disposed on the positive electrode current collector (“positive electrode active material layer 34” Hanazaki [0035]) and including:
	a positive electrode active material (“positive electrode active material” Hanazaki [0035]), a surface of the positive electrode active material layer having a reflectance Rc in a range of reflectance range of approximately 2-5% at a wavelength of 550 nm (Furutsuki Fig. 3), 
	a conductive auxiliary agent (“conductive material” Hanazaki [0035]); and
a binder (“binder” Hanazaki [0035]).
c1 ≤ 12.0% at a wavelength of 550 nm is then achievable by varying the lithium composition in the positive electrode active material layer.
Therefore, it would have been obvious for a person of ordinary skill in the art to combine the teachings of Umeyama and Modified Hanazaki in order to obtain the desired positive electrode and negative electrode of desired reflectance ranges (Rc1 and Ra, respectively). The skilled artisan would be able to determine appropriate values of Rc1 and Ra that satisfies the 1.00 ˂ Rc1/Ra ≤ 1.53 range, which would result in 8.0 ≤ Rc1 ≤ 11.5 and 7.5 ≤ Ra ≤ 8.
Regarding  claim 18, Modified Hanazaki discloses the lithium ion secondary battery and all of the limitations as set forth in claim 11 above, and wherein
The negative electrode active material contains a carbon material with a graphite structure (“carbon material include natural graphite…” Hanazaki [0041]).
Regarding claim 19, Modified Hanazaki discloses the lithium ion secondary battery and all of the limitations as set forth in claim 11 above, and wherein 
the nonaqueous electrolyte solution includes a nonaqueous solvent and an electrolyte (Hanazaki [0046]);
the nonaqueous solvent contains ethylene carbonate (Hanazaki [0046]);
and is contained in a range of 10 to 30 vol% in the nonaqueous solvent (Hanazaki [0064] discloses for an example “ethylene carbonate, ethyl methyl carbonate, and dimethyl carbonate at a volume ratio of 3:4:3”).

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to claims 11-13 and 18-19 have been fully considered but they are not persuasive. 
Applicant appears to argue that the spectral reflectance of the present application and the specular gloss described in Umeyama are different.
The examiner contends that the claims of the present application do not require a “spectral reflectance” as it only recites “a surface… having a reflectance” in which Umeyama discloses. Umeyama discloses that the specular gloss measured is a specularly reflected light flux from a standard surface with respect to a specimen incident angle ([0036]), and reads upon all limitations regarding a surface having a reflectance. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721